Conley Bykd, Justice. I concur in the result reached, but on a different ground. The record shows that the Honorable John Bailey was sitting as Special Judge during the vacation of Judge William J. Kirby. When petitioner Kheuark appeared on August 21, 1967, he was not represented by counsel. When the lack of counsel was called to the judge’s attention, he made arrangements for counsel to be appointed and consult with petitioner. After counsel consulted with petitioner, the judge interrogated petitioner relative to a stolen pistol. At this time, and in the presence of counsel, petitioner admitted he had carried the stolen pistol across town for the purpose of shooting Winston Talley. This admission only confirmed the contents of a letter petitioner had written to Judge Kirby. After this admission, petitioner stated to the court and his attorney — “Let’s go and get it over with.” — and then pleaded with the court not to place the charges his wife had against him as a hold on him. For these reasons I find that petitioner was represented by counsel at the time his suspended sentence was revoked, and that he waived the opportunity to call witnesses in his own behalf. Brown and Fogleman, JJ., join in concurrence.